Case 2:85-cv-04544-DMG-AGR Document 1171 Filed 09/02/21 Page 1 of 2 Page ID
                                #:44774


 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11
12   JENNY LISETTE FLORES, et al.,          No. CV 85-4544-DMG (AGRx)
13
           Plaintiffs,                      ORDER CONTINUING HEARING ON MOTION
14                                          TO ENFORCE SETTLEMENT RE EMERGENCY
     v.
15                                          INTAKE SITES (DOC. # 1161) [1170]
     MERRICK GARLAND, Attorney General
16
     the United States, et al.,
17
18         Defendants.
19
20
21
22
23
24
25
26
27
28
Case 2:85-cv-04544-DMG-AGR Document 1171 Filed 09/02/21 Page 2 of 2 Page ID
                                #:44775


 1         Based on the parties’ stipulation, and good cause appearing,
 2         IT IS ORDERED that the hearing on Plaintiffs’ Motion to Enforce
 3   Settlement re Emergency Intake Sites [Doc. # 1161] is continued from October 1,
 4   2021, to October 29, 2021 at 8:30 a.m.
 5         Defendants shall file their opposition by October 1, 2021. Plaintiffs shall
 6   file their reply by October 15, 2021.
 7
 8   DATED: September 2, 2021
 9                                                 _______________________________
                                                   DOLLY M. GEE
10                                                 UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -1-
